Title: To James Madison from Fulwar Skipwith, 5 December 1807
From: Skipwith, Fulwar
To: Madison, James


Mr. Skipwith to the Secretary of State
Paris Dec 5. 1807

"In a letter just received by me from a very respectable and disinterested source (Messrs. Maclure & Robertsons of Philadelphia) I find the following paragraph:
"We have seen the friends of Mr Whelen, he being dead previous to the receipt of your favors: They say it has already been attempted by our Government to set aside the will of Mr. Miller, but without effect; and that the Secretary of State, in a letter to Mr. Whelen, says, that Mr. Miller’s property is so situated, that it is impossible to come at it.  After the trials that have been made, he thinks it not probable that one of the creditors can accomplish it.  Even if the will was annulled the 20,000 francs would not be one cent in the Pound to his creditors, consequently not an object to contend for."
